Appeal from a judgment of the County Court of Albany County (Lynch, J.), rendered January 21, 2015, convicting defendant upon her plea of guilty of the crime of robbery in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to robbery in the second degree and waived her right to appeal both orally and in writing. Under the terms of the plea agreement, defendant was to be sentenced to six years in prison and three years of postrelease supervision, to run consecutively to the sentence imposed by the Rensselaer County Court on a separate robbery conviction. The People thereafter requested that defendant be sentenced to a lesser prison term of four years to be followed by a three-year period of postrelease supervision, to run consecutively to the Rens-selaer County sentence, and defendant was sentenced accordingly. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ., *1426concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.